280 So. 2d 186 (1973)
In re Charles Edward WELDON, alias
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 407.
Supreme Court of Alabama.
June 28, 1973.
William J. Baxley, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for the State.
No appearance for respondent.
McCALL, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Weldon, alias v. State, 50 Ala.App. 477, 280 So. 2d 183.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and FAULKNER, JJ., concur.